Citation Nr: 1517923	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-27 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for urethral stricture in excess of 40 percent prior to October 5, 2004.

2.  Entitlement to an increased rating for urethral stricture in excess of 60 percent as of October 5, 2004.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to January 1985.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Board remanded the issue of entitlement to an increased rating in excess of 40 percent for urethral stricture, post-operative with nocturia and urinary urgency.  The RO readjudicated the issue in an October 2008 rating decision and issued a partial grant by assigning a 60 percent rating effective October 5, 2004.  Since the 40 percent rating prior to October 5, 2004 and the 60 percent rating as of October 5, 2004 are not the maximum ratings available, these issues remain on appeal and are listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

Within one year of the 2008 rating decision, the Veteran requested a higher rating for the service-connected urethral stricture.  In a November 2009 rating decision, the RO continued the 60 percent rating and the Veteran appealed.  The case has since been returned to the Board for appellate review.

In a January 2012 statement, prior to recertification of the appeal, American Legion withdrew as the Veteran's representative.  38 C.F.R. § 14.631(c) (2014).  The Veteran has not appointed a different representative since that time.

In March 2008, the Veteran testified at a Board hearing held before a Veterans Law Judge (VLJ) in Chicago, Illinois.  A copy of the transcript is of record in the Virtual Benefits Management System (VBMS).  The Veteran was afforded the opportunity to have another hearing before a member of the Board which he requested on the July 2010 VA Form 9.  Subsequently, the Veteran withdrew his hearing request, as noted in a December 2014 VA Form 119.  Thus, the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2014).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to multiple service-connected disabilities was last denied by the RO in January 2013 and June 2014 rating decisions.  The Veteran has yet to file a timely notice of disagreement for that issue and is therefore not currently before the Board for appellate consideration. 

This appeal was processed using VBMS.  The Virtual VA electronic claims file contains VA treatment records dated from July 2005 to June 2012 which were reviewed by the RO in the January 2015 SSOC and the remaining records are duplicate copies of evidence already associated with VBMS.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to October 5, 2004, the service-connected urethral stricture was not manifested by the required use of an appliance, the use of absorbent materials which must be changed more than four times per day, nor any type of renal dysfunction.

2.  As of October 5, 2004, the service-connected urethral stricture has not been manifested by any type of renal dysfunction and has been awarded the maximum rating available for voiding dysfunction.

3.  Throughout the entire increased rating period on appeal, the rating criteria reasonably describes the Veteran's service-connected urethral stricture disability level and symptomatology.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for urethral stricture in excess of 40 percent prior to October 5, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103(c)(2), 3.159, 3.321, 4.1, 4.2, 4.7, 4.41, 4.115, DC 7518 (2014).

2.  The criteria for entitlement to an increased rating for urethral stricture in excess of 60 percent as of October 5, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103(c)(2), 3.159, 3.321, 4.1, 4.2, 4.7, 4.41, 4.115, DC 7518 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, required notice has been provided by letters in January 2004, November 2004, June 2006, June 2008, September 2009, November 2011, June 2007 and May 2010 SOC, and January 2015 SSOC.  Throughout the entire course of this appeal, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of this claim is warranted. 

The duty to assist the Veteran has also been satisfied in this case.  All identified and available post-service medical records, to include from the Social Security Administration (SSA), have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA genitourinary examinations in May 2004, May 2005, October 2006, and September 2009, as well as a VA Disability Benefits Questionnaire (DBQ) examination for urinary tract (including bladder and urethra) conditions in April 2012 in connection with his claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, collectively, are adequate to decide the case because, as shown below, the examiners provided the requisite objective test results and the current extent of the Veteran's genitourinary disability picture.  The VA examiners in May 2004 and April 2012 reviewed the Veteran's claims file and all the VA examiners summarized an accurate account of the Veteran's pertinent medical history.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's urethral stricture since he was last examined in 2012.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met. 38 C.F.R. § 3.159(c)(4).

With regard to the March 2008 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the VLJ who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the VLJ, the Veteran, and the representative outlined the issue on appeal and engaged in a discussion as to substantiation of the claim.  The VLJ asked the Veteran and his wife about the impact of the service-connected urethral stricture and how the disability had progressed.  The actions of the VLJ supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 




Pertinent Laws & Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Pursuant to the rating criteria for diagnoses of the genitourinary system, the service-connected urethral stricture is rated at 40 percent prior to October 5, 2004 and at 60 percent as of October 5, 2004 under DC 7518.  See 38 C.F.R. § 4.115b.  DC 7518 indicates that stricture of urethra is to be rated as voiding dysfunction. 
Pursuant to the rating criteria for dysfunctions of the genitourinary system, voiding dysfunction, to include continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, is assigned, in pertinent part, a:
* 40 percent disability rating when requiring the wearing of absorbent materials which must be changed two to four times per day; and 
* 60 percent disability rating (the maximum available) when requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  See 38 C.F.R. § 4.115a.

Pursuant to the rating criteria for dysfunctions of the genitourinary system, renal dysfunction is assigned a:
* 60 percent disability rating for constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under DC 7101;
* 80 percent disability rating for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; and
* 100 percent disability rating (the maximum available) when requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg percent; or creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

A higher rating may also be assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

40 Percent prior to October 5, 2004

The rating criteria for an increased rating in excess of 40 percent have not been met at any time during increased rating period on appeal from December 19, 2003 (date of informal claim for an increased rating) to October 4, 2004.  The evidence does not demonstrate that the Veteran required the use of an appliance or absorbent materials which must be changed more than four times per day to warrant the next higher rating of 60 percent for voiding dysfunction, nor any type of renal dysfunction to warrant a higher rating for renal dysfunction.  After a review of all the evidence in this Veteran's case, the Board finds that the Veteran's service-connected urethral stricture is manifested by nocturia, urinary urgency and frequency, worsened spraying, and use of absorbent materials which must be changed two to three times per day.  

Specifically, an October 1, 2004 VA treatment record notes the Veteran complained of worsening spraying and frequency of urination which has been developing over the past few years, and the treating physician documented there were no findings of urethral pain.  At the May 2004 VA genitourinary examination, the Veteran reported he has nocturia four to five times, but only twice during the day, he does have urgency but is able to make it in time, and he does not have any incontinence of urine.  The VA examiner noted the Veteran has had no urinary tract infection or renal stones in the past and currently takes no medicines for his stricture.  Moreover, at the May 2008 Board hearing, the Veteran testified that he started to use underpants within 18 months of his diagnosis of the urethral stricture, which the record reveals was in 1999.  He had to change them about once to three times per day.

The Board acknowledges that review of the Veteran's SSA records include an August 1999 private internal medicine consultative examination report which notes the Veteran has been performing self catherization since 1999.  In light of this report, neither the medical evidence nor the Veteran shows use of an appliance, such as catheters prior to October 5, 2004, as discussed in more detail below. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the Veteran is currently separately service connected for erectile dysfunction due to the service-connected urethral stricture which is currently not on appeal with the Board.  Thus, no further discussion is provided as to the nature and severity of his erectile dysfunction prior to October 5, 2004.   

The Board has considered whether a higher rating is warranted for renal dysfunction under 38 C.F.R. § 4.115a.  Review of the record shows there are no findings of renal dysfunction associated with the service-connected urethral stricture.  In fact, an October 1, 2004 VA treatment record notes the Veteran has some albumin and adjustment and current levels of 3.5, but no findings of constant albuminuria were noted to assign a 60 percent rating for renal dysfunction.  The May 2004 VA genitourinary examination repot documented diagnostic testing of the Veteran's urine revealed his BUN was 8mg percent, creatinine was 0.9mg percent, and there was no trace of protein.  The May 2005 VA examiner also noted that in September 2004, the Veteran's BUN and creatinine levels were normal. 
 
The Board has considered the Veteran's reported history of symptomatology for his service-connected urethral stricture prior to October 5, 2004.  It is acknowledged that he is competent to report such symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify specific levels of his service-connected genitourinary system disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology prior to October 5, 2004.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1); however, in this case, the Board finds that the record does not show that the Veteran's urethral stricture prior to October 5, 2004 was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Such symptomatology includes his need to awake at night to void, urinary urgency, and required use of change absorbent materials which must be changed less than four times per day, as noted in VA examination reports and VA treatment records.

There is a higher rating of 60 percent available under the rating criteria for voiding dysfunction, as well as higher ratings of 60, 80, and 100 percent under the rating criteria for renal dysfunction, but the Veteran's disability is not productive of such impairment.  The first notations of record that documents the Veteran's required use of an appliance and need to change his absorbent materials more than four times per day was after October 5, 2004, as discussed below.  Moreover, as noted above, diagnostic testing results of the Veteran's urine in 2004 do not show renal dysfunction.  Therefore, his disability picture prior to October 5, 2004 was not productive of a 60 percent disability rating or an evaluation higher than 40 percent for renal dysfunction under the relevant rating criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology prior to October 5, 2004, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 40 percent rating is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's urethral stricture that would render the schedular criteria inadequate during this appeal period.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected urethral stricture under the provisions of 38 C.F.R. § 4.115 have not been met prior to October 5, 2004.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

60 percent as of October 5, 2004

As of October 5, 2004, the Veteran is currently receiving the maximum rating available under the assigned rating criteria for voiding dysfunction (38 C.F.R. §§ 4.115a, 4.115b, DC 7518).  Therefore, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 589, and the Board finds that consideration of a higher rating under renal dysfunction (38 C.F.R. § 4.115a) and whether an extra-schedular rating is warranted should be discussed.

The rating criteria for an increased rating in excess of 60 percent for renal dysfunction have not been met at any time during the increased rating period on appeal as of October 5, 2004.  Neither the Veteran nor the evidence of record demonstrates that the Veteran has nay type of renal dysfunction to warrant the next higher 80 or 100 percent for renal dysfunction.  

Specifically, the May 2005 VA examiner noted the Veteran's urinalysis results in October 2004 were negative except for six to ten white cells per high color field.  The September 2006 VA examiner noted the Veteran's medical history within the past two years did not include renal colic, bladder stones, or acute nephritis.  Diagnostic testing of the Veteran's urine revealed his BUN was 16mg percent and serum creatinine was 1.1mg percent.  VA treatment records on VVA document urinalysis results of BUN ranging from 7mg percent to 12 percent and creatinine ranging from 0.9 to 1.1mg percent from April 2010 to August 2011.  Additional VA treatment records show BUN at 4mg percent and creatinine at 0.8mg percent in July 2005, Bun at 12mg percent and creatinine at 1.1mg percent in January 2007 and January 2008, BUN at 13mg percent and creatinine at 1mg percent in November 2009,.  Most recent urinalysis results in October 2014 show BUN levels at 12 and 8mg percent and creatinine at 0.85 and 0.73mg percent.  Furthermore, VA treatment records specifically note normal BUN/creatine results in March 2008 and April 2008, no renal insufficiency in August 008, and normal renal function in January 2010 and April 2010.

Next, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1); however, in this case, the Board finds that the record does not show that the Veteran's urethral stricture as of October 5, 2004 is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As of October 5, 2004, the disability picture reflects dribbling stream, difficulty urinating, urinary and stress incontinency, use of absorbent materials, and use of an appliance.

Specifically, in July 2006 and November 2011 VA Form 21-4138 (Statement in Support of Claim), the Veteran reported his need to use absorbent materials.  A the March 2008 Board hearing, he also reported that present symptoms include having to change his absorbent pad six times a day since August 2005 and that he was prescribed the appliance in 2006.  VA treatment records show the Veteran was prescribed catheters on October 5, 2004 and thereafter has been prescribed large underpads to use on his bed on a daily basis, and ongoing complaints and symptoms document incontinence, trouble urinating, divergent stream, use of catheters, use of absorbent materials, dribbling, post-void leaking, nocturia, weak stream, and urinary retention, urgency, and frequency.  

The May 2005 VA examiner noted the Veteran has been markedly symptomatic since the 2000 surgery (staged urethroplasty of the bulbomembranous urethra).  The Veteran's urine comes out only with a dribbling stream even when he applies force and as a result he has to self-catherize himself twice a week, and there is no pain or discomfort.  The Veteran informed the October 2006 VA examiner that his current symptoms consisted of difficulty in urinating, by which he has to manually express it from his bladder by lower abdominal pressure.  He is incontinent throughout the day and has to continuously wear a diaper.  Bending and walking can unpredictably cause incontinence.  He performs self-catherization four times per week to fully empty his bladder.  The September 2009 VA examiner noted the Veteran's urine flow is good and stream is crooked.  The Veteran reported that during the day he does not wear pads and passes urine every half hour, and at night he does not get up but wears a diaper  The presence of hesitancy and dribble were noted and occasional stress incontinence.  The Veteran self catherization to empty the bladder four times a week, and within the past two years he had three urinary tract infections requiring antibiotics.  

Most recently at the April 2012 VA DBQ examination, the VA examiner noted the Veteran's voiding dysfunction of ureteral stricture does not cause urine leakage, increased urinary frequency, urolithiasis, infection, fistula, severely dysfunctional bladder, bladder injury, bladder surgery, tumors or neoplasms, painful scars, and the Veteran is no longer amenable to dilation or surgery.  In contrast, his urethral stricture does require the use of an appliance, specifically continuous self catherization one to times per day.  The VA examiner also marked "no" for any functional impact from the urethral stricture on the Veteran's ability to work.

As discussed above, there is no higher rating available under the rating criteria for voiding dysfunction and although there are higher ratings of 80 and 100 percent available under the rating criteria for renal dysfunction the Veteran's disability is not productive of such impairment. 
Because the rating criteria reasonably describe the claimant's disability level and symptomatology as of October 5, 2004, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 60 percent rating is, therefore, adequate, and no referral is required.  Thun, 22 Vet. App. at 115-116; VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's urethral stricture that would render the schedular criteria inadequate during this appeal period.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected urethral stricture under the provisions of 38 C.F.R. § 4.115 have not been met as of October 5, 2004.  Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App. at 218; Thun, 22 Vet. App. at 111.


ORDER

An increased rating in excess of 40 percent for urethral stricture prior to October 5, 2004 is denied.

An increased rating in excess of 60 percent for urethral stricture as of October 5, 2004 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


